DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach or fairly suggest (claim 1) an improved voting machine, comprising; a housing upon which a plurality of voting canisters are disposed: each of the plurality of voting canisters housing a plurality of voting balls placed along a track: a voting ball dispenser mounted to the housing to store and dispense the plurality of voting balls; and a selector incorporating a movable ball insertion device to receive one of the plurality of voting balls from the voting ball dispenser, to move along the track and to dispense the one of the plurality of voting balls into one of the plurality of voting canisters.

The prior art also fails to teach or fairly suggest (claim 17) a voting canister to be used in conjunction with an improved voting machine, comprising; hollow vessel; the hollow vessel having two side walls, a top wall, a front wall, and a rear wall; the hollow vessel containing a slot on a top wall into which a mounting bar is inserted; the hollow vessel containing an 

The nearest prior art is Kondrahov (US 2009/0250510) which also uses voting balls, but in an entirely different configuration.

The examiner notes that the claims are directed to a very particular and original ball-based voting structure and system, and the examiner can find nothing closely resembling the claimed arrangement in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876